Citation Nr: 0336379	
Decision Date: 12/24/03    Archive Date: 12/29/03

DOCKET NO.  02-05 070A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for headaches, to 
include as due to undiagnosed illness or other qualifying 
chronic disability, pursuant to 
38 U.S.C.A. §  1117.

2.  Entitlement to service connection for a skin rash, to 
include as due to undiagnosed illness or other qualifying 
chronic disability, pursuant to 
38 U.S.C.A. §  1117.

3.  Entitlement to service connection for breathing problems, 
to include as due to undiagnosed illness or other qualifying 
chronic disability, pursuant to 
38 U.S.C.A. §  1117.

4.  Entitlement to service connection joint pain, to include 
as due to undiagnosed illness or other qualifying chronic 
disability, pursuant to 
38 U.S.C.A. §  1117.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from September 1988 to 
January 1992.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2001 rating decision that denied the 
veteran's claims for service connection for headaches, a skin 
rash, respiratory problems, and joint pain, each as due to 
undiagnosed illness.  The veteran filed a Notice of 
Disagreement (NOD) with respect to the denial of these four 
claims in March 2002, and the RO issued a Statement of the 
Case (SOC) in April 2002.  The veteran filed a Substantive 
Appeal in May 2002.  

As explained in more detail below, this appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  


REMAND

The Board's review of the claims file reveals that additional 
RO action on the claims on appeal is warranted.  

During the pendency of this appeal, Congress revised the 
undiagnosed illness statute, effective March 1, 2002.  See 
38 U.S.C.A. § 1117(a)(2)(B) (West 2002).  In the revised 
statute, the term "chronic disability" was changed to 
"qualifying chronic disability," and the definition of 
"qualifying chronic disability" was expanded to include (a) 
undiagnosed illness, (b) a medically unexplained chronic 
multi-symptom illness (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome) that is defined 
by a cluster of signs or symptoms, or (c) any diagnosed 
illness that the Secretary determines, in regulations, 
warrants a presumption of service connection.  Effective June 
10, 2003, VA promulgated revised regulations to, in part, 
implement these statutory changes.  See 68 Fed. Reg. 34539-
34543 (June 10, 2003).  

The RO has not considered the claims on appeal in light of 
the revised statute and regulation, and the veteran has not 
otherwise been provided notice of the changes and afforded 
the opportunity to submit evidence and/or argument in 
response thereto.  Accordingly, to avoid any prejudice to the 
veteran (see Bernard v. Brown, 4 Vet. App. 384, 394 (1993)), 
a remand of this matter, for the RO to consider the claim on 
appeal in light of the applicable statutory and regulatory 
changes, in the first instance, is appropriate.    

Also, the Board notes that, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Although the April 2002 Statement of the Case addresses the 
VCAA notice and duty to assist provisions, the claims file 
includes no correspondence from the RO, pertinent to the 
issues on appeal, that satisfies the duty, imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), requiring the 
VA to explain what evidence will be obtained by whom.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Action 
by the RO is required to satisfy the notification provisions 
of the VCAA.  See DAV v. Secretary, 327 F. 3d 1339 (Fed. Cir. 
2003); Charles v. Principi, 183 16 Vet. App. 370, 374 (2002).  
The RO's notice letter to the veteran should explain that the 
veteran has a full one-year period for response.  See 
38 U.S.C.A. § 5103; Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003).  After providing the 
required notice, the RO should attempt to obtain any 
pertinent, outstanding evidence for which the veteran 
provides sufficient information and, if necessary, 
authorization, following the procedures prescribed in 
38 C.F.R. § 3.159 (2003).

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the actions requested 
above, the RO should also undertake any other notification 
and/or development deemed warranted by the VCAA (to include 
arranging for the veteran to undergo further examination, as 
appropriate) prior to adjudicating the claims on appeal.  

Accordingly, this matter is hereby REMANDED to the RO (via 
the AMC) for the following actions:

1.  The RO should furnish to the veteran 
and his representative a letter providing 
notification of the VCAA and the duties 
to notify and assist imposed thereby, 
specifically as regards the claims 
currently on appeal.  The letter should 
include a summary of the evidence 
currently of record that is pertinent to 
the claims, and specific notice as to the 
type of evidence necessary to 
substantiate those claims.  

To ensure that the duty to notify the 
claimant what evidence will be obtained 
by whom is met, the RO should ask the 
appellant to provide sufficient 
information to enable it to obtain any 
additional pertinent evidence not 
currently of record, and assurance that 
the RO will attempt to obtain the 
evidence if sufficient information and, 
if necessary, authorization, are 
provided.  The RO should also invite the 
appellant to submit any pertinent 
evidence in his possession, and explain 
the type of evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period for response (unless this right is 
waived, in writing).  

2.  After receiving a response, the RO 
should assist the appellant in obtaining 
any identified evidence by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2003).  All records and/or responses 
received should be associated with the 
claims file.  If records sought are not 
obtained, the RO should notify the 
appellant of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

3.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the Veterans Claims Assistance Act of 
2000 has been accomplished.  

5.  After completing the requested 
notification and development, and any 
additional notification and/or development 
deemed warranted, the RO should 
readjudicate the claims for service 
connection for headaches, a skin rash, 
breathing problems and joint pain, to 
include as due to undiagnosed illness or 
other qualifying chronic disability, 
pursuant to 38 U.S.C.§ 1117, in light of 
all pertinent evidence and legal authority 
(to include the revised version of 
38 U.S.C.A. § 1117 (effective March 1, 
2002) and the revised version of 38 C.F.R. 
§ 3.317 (effective June 10, 2003)).  

6.  If the benefits sought on appeal 
remain denied, the RO must issue to the 
appellant and his representative an 
appropriate supplemental statement of the 
case (to include citation to all 
additionally considered pertinent legal 
authority, and clear reasons and bases 
for the RO's determinations) and afford 
them the appropriate opportunity to 
respond before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes). 
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




